SECOND AMENDMENT TO
SERIES 1999-1 VARIABLE FUNDING SUPPLEMENT

This Second Amendment to Series 1999-1 Variable Funding Supplement, dated as of
July 5, 2002 (this "Amendment"), is among Prime II Receivables Corporation (the
"Transferor"), FDS Bank, successor in interest to FDS National Bank, as servicer
(the "Servicer"), and JPMorgan Chase Bank, successor in interest to The Chase
Manhattan Bank, as trustee (the "Trustee"). Capitalized terms used in this
Amendment and not otherwise defined have the meanings assigned to them in the
Supplement (as defined below).

Preliminary Statements

1. Transferor, the Servicer and the Trustee are parties to that certain Series
1999-1 Variable Funding Supplement, dated as of July 9, 1999 (as amended,
restated, supplemented or otherwise modified, the "Supplement") to that certain
Pooling and Servicing Agreement, dated as of January 22, 1997, among the
Transferor, the Servicer and the Trustee (as amended, restated or otherwise
modified, the "Agreement").

2. Transferor, the Servicer and the Trustee desire to amend the Supplement to
remove a certain restriction on the ability of the Transferor to remove Accounts
from the Trust.

3. Section 13.1 of the Agreement permits the amendment of the Supplement with
the consent of the requisite percentage of the Holders of Investor Certificates.

Agreement

The Transferor, the Servicer and the Trustee agree to the following terms and
conditions:

Amendments
. On the date of this Amendment, the Supplement is amended as follows:

Paragraph (c) of Section 6 of the Supplement is deleted in its entirety and is
replaced with the following:

"(c) Section 2.7(d) shall read in its entirety as follows and shall be
applicable only to the Series 1999-1 Certificates:

'Notwithstanding the foregoing, the Transferor will be permitted to designate
Removed Accounts in connection with the sale by Federated or any Affiliate of
Federated of all or substantially all of the capital stock or assets of any
retail subsidiary of Federated if the conditions in clauses (i), (iii), and (iv)
of subsection 2.7(b) have been met and the Transferor shall have delivered to
the Trustee and the Administrative Agent an Officer's Certificate confirming the
compliance with such conditions.'

Effect of Amendment
. All provisions of the Supplement, as expressly amended and modified by this
Amendment, shall remain in full force and effect. After this Amendment becomes
effective, all references in the Supplement (or in any related document) to
"this Supplement", "hereof", "herein", or words of similar effect referring to
the Supplement shall be deemed to be references to the Supplement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Agreement other
than as set forth herein.
Effectiveness
. This Amendment shall become effective as of the date hereof upon receipt by
the Agent of counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the Transferor, the Servicer, the Trustee, and Holders of
Investor Certificates evidencing Undivided Interests aggregating not less than
66-2/3% of the Invested Amount of Series 1999-1.
Consent of Holders of Class C Certificates
. The Transferor, in its capacity as holder of all of the outstanding Class C
Certificates (as defined in the Supplement), by its execution below hereby
consents to the terms of this Amendment and the changes to the Agreement or the
Supplement contemplated hereby.
Counterparts
. This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which when so executed shall be deemed
to an original and all of which when taken together shall constitute but one and
the same instrument.
Governing Law
. This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without regard to any otherwise
applicable principles of conflicts of law.
Section Headings
. The various headings of this Amendment are included for convenience only and
shall not affect the meaning or interpretation of this Amendment, the Agreement
or any provision hereof or thereof.

[The remainder of this page is intentionally left blank.]

Delivered as of the day and the year first above written.

 

PRIME II RECEIVABLES CORPORATION

, as Transferor



By: /s/ Susan P. Storer
Title: President

 

FDS BANK,

as Servicer



By: /s/ Susan R. Robinson
Title: Treasurer

 

JPMORGAN CHASE BANK

, as Trustee



By: /s/ Craig M. Kantor
Title: Vice President

 

MARKET STREET FUNDING CORPORATION,



as Class A Purchaser and as Class B Purchaser



By: /s/
Title: Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Agent



By: /s/ John Smathers
Title: Vice President

 